DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 04/29/2021.
Claims 1 – 15 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on 04/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10409837 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 6, 11, a method, system including the teaching of “for each of a plurality of instances corresponding to a plurality of different applications executing on client devices: receiving, from the instance, a request to register an asynchronous callback function specifying a column of a database distributed across the plurality of distributed servers and including code to be executed upon writes to the column of the database, wherein each application writing to a cell of the database uses its own schema for data stored in the cell; registering the asynchronous callback function in association with the column of the database; determining that the column of the database has been written to; and responsive to determining that the column has been written to, 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following are the closest arts:
Dalcher (US 20130047255) discloses a plurality of storage nodes, register callback function, trigger handler, key parameter (paragraph 0029, 0031, 0038, 0040, 0042, 0063, 0080 of Dalcher). Dalcher do not discloses writing column and row values to a database.
Lee (U.S. 10,185,632) discloses a method system for writing column to database but does not disclose writing to database using callback function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161